                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

WALTER MCGHEE, II,                               )
                                                 )
       Plaintiff,                                )
                                                 )
                                                 )
VS.                                              )          No. 18-2404-JDT-tmp
                                                 )
                                                 )
CITY OF MEMPHIS, ET AL.,                         )
                                                 )
       Defendants.                               )


            ORDER ADOPTING REPORT AND RECOMMENDATION,
          GRANTING THE CITY’S MOTION TO DISMISS (ECF No. 26),
 CERTIFYING AN APPEAL BY PLAINTIFF WOULD NOT BE TAKEN IN GOOD FAITH
           AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


       Plaintiff Walter McGhee, II, a resident of Memphis, Tennessee, filed a pro se civil

complaint and a motion to proceed in forma pauperis. (ECF Nos. 1 & 2.) He sued the City of

Memphis and Shelby County, Tennessee. On June 21, 2018, U.S. Magistrate Judge Tu M. Pham

granted McGhee leave to proceed in forma pauperis and directed that process be issued for the

City of Memphis (City). (ECF No. 6.) However, Magistrate Judge Pham also issued a Report and

Recommendation (R&R) in which he recommended McGhee’s claims against Shelby County be

dismissed sua sponte for failure to state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). (ECF

No. 7.) When McGhee filed no objections, U.S. District Judge Jon Phipps McCalla adopted the

R&R and dismissed Shelby County from the action. (ECF No. 10.)

       The City eventually responded to the complaint, (ECF No. 18), and also filed a motion to

dismiss for failure to state a claim pursuant to Federal Rule of Civil procedure 12(b)(6). (ECF No.
26.) After the Magistrate Judge issued a show cause order directing him to do so, (ECF No. 27),

McGhee filed a response to the City’s motion. (ECF No. 29.)

        McGhee alleges he was arrested without probable cause or any physical evidence but that

the charges were dismissed on May 17, 2017. (ECF No. 1 at PageID 1.) He contends the City

was negligent in failing to properly train its officers in the collection of evidence to ensure that an

arrest is based on probable cause and in the tagging evidence into the Shelby County Jail. (Id.) In

the motion to dismiss, the City contends that, regardless of whether McGhee’s claims are construed

as brought pursuant to 42 U.S.C. § 1983, the Tennessee Governmental Tort Liability Act

(TGTLA), Tenn. Code Ann. § 29-20-201, et seq., or Tennessee negligence law, he has failed to

state a claim on which relief may be granted.

        On October 3, 2019, Magistrate Judge Pham issued an R&R recommending the City’s

motion to dismiss be granted. Objections to the R&R were due on or before October 21, 2019.

See Fed. R. Civ. P. 72(b)(2); see also Fed. R. Civ. P. 6(a), (d). However, neither McGhee nor the

City has filed any objections.

        Magistrate Judge Pham construed McGhee’s claims against the City as alleging a violation

of his civil rights pursuant to § 1983. He found that McGhee has not alleged sufficient facts to

state a plausible § 1983 claim that the City acted with deliberate indifference in training its officers.

The Court finds no error in that conclusion. Accordingly, the R&R is ADOPTED, and the City’s

motion to dismiss is GRANTED.

        It is CERTIFIED, pursuant to Federal Rule of Appellate Procedure 24(a), that any appeal

in this matter by McGhee would not be taken in good faith. Leave to appeal in forma pauperis is,

therefore, DENIED. If McGhee files a notice of appeal, he must pay the full $505 appellate filing




                                                   2
fee to the District Court Clerk or file a motion for leave to appeal in forma pauperis and supporting

affidavit in the Sixth Circuit Court of Appeals.

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                        s/ James D. Todd
                                                       JAMES D. TODD
                                                       UNITED STATES DISTRICT JUDGE




                                                   3
